ON MOTION FOR REHEARING
HARRIS, Judge.
In response to appellant’s motion for rehearing, we grant the motion, withdraw our previous opinion, and substitute the following:
Charles Edward Bowen was sentenced on two counts of grand theft and two counts of burglary of a structure. He was on probation when these offenses were committed. He complains that his score-sheet contained legal constraint points for each offense committed while on probation. We reverse the sentence under the authority of Flowers v. State, 586 So.2d 1058 (Fla.1991).
Bowen also appeals the assessment of costs claiming that he was not provided prior notice. The notice given the public generally in enacting and publishing the statutes creating the cost obligation is sufficient notice. State v. Beasley, 580 So.2d 139 (Fla.1991).
Finally, Bowen urges that the court erred in setting restitution in an amount to be determined by appellant’s probation officer. We agree. The authority to determine the amount of restitution may not be delegated. Brown v. State, 546 So.2d 1156 (Fla. 5th DCA 1989).
AFFIRMED in part; REVERSED in part.
COBB and GRIFFIN, JJ., concur.